Matter of Brookman v Rogers (2017 NY Slip Op 09084)





Matter of Brookman v Rogers


2017 NY Slip Op 09084


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1526 CAF 16-00736

[*1]IN THE MATTER OF WILLIAM BROOKMAN, PETITIONER-APPELLANT,
vSHARI ROGERS, RESPONDENT-RESPONDENT. 


PETER J. DIGIORGIO, JR., UTICA, FOR PETITIONER-APPELLANT. 
KOSLOSKY & KOSLOSKY, UTICA (WILLIAM L. KOSLOSKY OF COUNSEL), FOR RESPONDENT-RESPONDENT.
JESSICA REYNOLDS-AMUSO, ATTORNEY FOR THE CHILD, CLINTON. 

	Appeal from an order of the Supreme Court, Oneida County (Randal B. Caldwell, A.J.), entered April 5, 2016 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, suspended petitioner's visitation. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (Matter of Mary L.R. v Vernon B., 48 AD3d 1088, 1088 [4th Dept 2008], lv denied 10 NY3d 710 [2008]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court